Citation Nr: 0931305	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  06-08 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for a claimed left knee 
disorder.  



ATTORNEY FOR THE BOARD

K. Fitch, Counsel





INTRODUCTION

The appellant served in the National Guard from September 
1969 to April 2005 had had periods of active duty for 
training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 RO rating decision.  

The appellant testified before the undersigned Veterans Law 
Judge at an RO hearing in January 2007.  A transcript of 
these proceedings has been associated with the appellant's 
claims file. 

In September 2007, the Board denied the appellant's claim of 
service connection for a right knee disorder.  The issue of 
service connection for a left knee disorder was remanded for 
further development and adjudication.  



FINDINGS OF FACT

The currently demonstrated left knee disability is as likely 
as not due to an injury or other event or incident of the 
appellant's service in the National Guard.  



CONCLUSION OF LAW

Affording the appellant the benefit of the doubt, his left 
knee disability is likely due to disease or injury that was 
incurred in or aggravated by a period of active duty for 
training or an injury that was incurred in or aggravated by a 
period of inactive duty for training.  38 U.S.C.A. §§ 
101(24), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  The Board 
has considered this legislation, but finds that, given the 
favorable action taken below, no discussion of VCAA at this 
point is required.  


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection may also be 
granted for disability resulting from disease or injury 
incurred in or aggravated while performing active duty for 
training or injury incurred or aggravated while performing 
inactive duty training.  38 U.S.C.A. § 101(24).  For inactive 
duty training, the law permits service connection for 
injuries only, and not disease.  See Brooks v. Brown, 5 Vet. 
App. 484 (1993).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

For service connection purposes, the term "veteran" means a 
person who served in the active military, naval, or air 
service and who was discharged or released there from under 
conditions other than dishonorable. 38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.1(d).  The term "active military, naval, or air 
service" includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

38 U.S.C.A. § 101(24) makes a clear distinction between those 
who have served on active duty from training and those who 
have served on inactive duty for training. Paulson v. Brown, 
7 Vet. App. 466, 470 (1995).  

In this case, the appellant has been diagnosed with 
degenerative joint disease of the left knee, status post 
total knee arthroplasty.  The appellant stated that he had an 
injury, a slip and fall, when packing life rafts in 1985.  He 
indicated that he injured his left knee.  

In an October 2005 letter, a private physician stated that 
the appellant had reported hurting his knees during active 
duty for training when he packed 20 man life rafts and his 
knees would slip and hit the steel CO2 bottle.  A June 2005 
medical statement related an unattributed history of the 
appellant having had bilateral knee trouble for 20 years and 
hitting both knees on a steel bottle while packing a raft in 
1986.  

After careful review of the entire record, the Board finds 
that there is no record of a left knee injury in the 
appellant's service records with the National Guard.  

In a June 1985 letter, one of the private physicians stated 
that the appellant reported having left knee joint pain that 
began in early April.  No specific injury was mentioned.   

The appellant submitted statements from two buddies in 
support of his claim.  One of the statements described the 
appellant's duties in packing aircraft life rafts as an Air 
National Guard civilian employee, and another reported that 
the appellant had voiced complaints about hurting his knees 
while packing life rafts.  

In September 2007, the Board found that there was of record 
medical evidence that tended to support the recorded history 
of left knee problems due to injuries over the years.  Given 
the medical statements provided in support of the claim, the 
Board found that the appellant should be afforded a VA 
examination to ascertain the current nature and likely 
etiology of the claimed left knee condition.  

The appellant was afforded a VA examination dated in June 
2009.  The examiner indicated that the appellant's claims 
file had been reviewed in connection with the examination.  
The appellant reported a fall injury while packing life rafts 
in 1985.  The appellant was noted to have had surgery in 
October 1985 and again in November 1986.  Additional surgery 
was noted in 1993 and 1998.  

After examination, the appellant was diagnosed with 
degenerative joint disease, left knee, status post total knee 
arthroplasty.  The examiner then opined that "[i]t is my 
opinion, based on reviewing his history, and his C-file, as 
well as going over him today physically, that it is as likely 
as not that his current knee situation as well the 
intervening multiple surgeries described above, are related 
to the slip and fall injury, which occurred in 1985 while in 
the military."  

Following a careful review of the record, and resolving all 
reasonable doubt in the appellant's favor, the Board 
concludes that service connection for the appellant's left 
knee disability is warranted.  In the present case, the Board 
finds the appellant's account of his medical history 
credible.  The appellant reported a history of left knee 
trouble dating to an injury he reportedly sustained during 
his service with the National Guard.  The lay statements 
submitted by the appellant appear to corroborate his reports.  
And the opinion of the June 2009 VA examiner is positive for 
an association to the appellant's reported injury.  

While the Board acknowledges that the appellant's service 
records do not record the injury reported by the appellant, 
in it is possible that such an injury could have taken place 
during his service with the National Guard and treated later.  

The Board does not find this lack of recorded injury to be 
inconsistent with the veteran's testimony.  In this regard, 
the Board observes that the appellant is competent to report 
the onset of symptoms, and continued symptomatology since 
that time.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 70 (1994) 
(holding that lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within 
the realm of the witness's personal knowledge).  A layperson 
can provide an eyewitness account of a veteran's visible 
symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The Board finds that the evidence supports the appellant's 
claim of service connection for a left knee disability.  
Service connection for this condition is therefore granted.  



ORDER

Service connection for degenerative joint disease, left knee, 
status post total knee arthroplasty, is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


